Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14, and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. 10,850,791. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1, 14, and 16 of the current application is fully encompassed by claims 1, 2, and 4 of U.S. Patent No. 10,526,035.
Claims 1, 4, 7-10, 13, 14, 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 11, 14, 15, 19 of U.S. Patent No. 10,526,035. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1, 4, 7-10, 13, 14, 16-20 of the current application is fully encompassed by claims 1-4, 7, 11, 14, 15, 19 of U.S. Patent No. 10,526,035.
Similarly, claims 1-10, 12-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10, 12-16, 22, 25, 26 of U.S. Patent No. 9,994,279. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-10, 12-20 of the current application is fully encompassed by claims 1-5, 8-10, 12-16, 22, 25, 26 of U.S. Patent No. 9,994,279.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is indefinite since the biasing means is part of the suspension assembly, it is unclear how it is replaceable without disassembling the suspension assembly. The act of removing the biasing means is by definition a partial disassembly of the suspension.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12, 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 5,911,428) in view of Jordan (US 2008/0006496).
In re claim 1, Ueda discloses a bicycle comprising a frame including a head tube (21) which rotatably receives a front fork assembly (40) comprising a pair of tubular fork legs connected to a fork crown at one end thereof, and a steerer tube (56) extending axially away from the fork crown and rotationally received in the head tube; and a suspension assembly received within an inner diameter of the steerer tube such that it projects above an upper end of the steerer tube, the suspension assembly including a lower tubular support (42) and an upper tubular support (41) longitudinally slidable relative to the lower support, the lower and upper supports receiving a first positive biasing means (43); and a steering assembly (3) including a stem connected to the upper support; wherein the lower and upper supports are respectively connected to the steerer tube and stem such that the upper support slides longitudinally relative to the lower support adjacent the stem and above the fork crown, but does not disclose a first negative biasing means. Jordan, however, does disclose wherein the suspension assembly includes a lower tubular support (14) and an upper tubular support (16) longitudinally slidable relative to the lower support, the lower and upper supports receiving a first positive biasing means (38) and a first negative biasing means (40); and that the upper support slides longitudinally relative to the lower support adjacent the stem and above the fork crown; wherein the purpose of the negative biasing means is to resist top-out impacts by counteracting the positive biasing means (see [0016]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension of Ueda such that it comprised positive and negative biasing means of Jordan in order to resist top-out impacts when the suspension is rebounding.
In re claim 2, Ueda further discloses wherein a connector assembly (35) is configured to secure the suspension assembly within the steerer tube.  
In re claim 3, Ueda further discloses wherein the connector assembly comprises a pinch collar (35) that circumferentially receives the steerer tube and reversibly secures the suspension assembly via a threaded connector (60).  
In re claim 4, Ueda further discloses wherein the frame further includes a top tube (20) connected to an upper end of the head tube, and the steerer tube is configured such that at least part of the lower support is received above the top tube.  
In re claim 5, Ueda further discloses wherein at least one spacer (34) is received intermediate an upper end of the head tube and the suspension assembly.  
In re claim 6, Ueda further discloses wherein the at least one spacer comprises a hood (35).  
In re claim 7, Jordan further discloses wherein the positive biasing means exerts a first biasing force on first and second surfaces of the suspension assembly, and the negative biasing means exerts a second biasing force on third and fourth surfaces of the suspension assembly.  
In re claim 12, Ueda further discloses wherein an outer diameter of the suspension assembly is less than an inner diameter of the steerer tube.  
In re claim 13, Jordan further discloses wherein a tubular structure (20) is received intermediate the upper and lower supports and configured to minimize lateral movement between the upper and lower supports.  
In re claim 15, Ueda further discloses wherein the upper support receives an externally adjustable interface (adjustment bolt 44) configured to provide variable tension on the first positive biasing means.  
In re claim 16, Ueda discloses a suspension assembly for a bicycle comprising: a lower tubular support (42) configured to be received within a steerer tube (56) of a bicycle fork assembly; an upper tubular support (41) configured to be connected to a stem of a steering assembly (3), the upper tubular support is longitudinally slidable relative to the lower support; a first spring (43) exerting a first spring force on the upper and lower supports when a compression force is exerted on the suspension assembly; wherein the upper and lower supports are configured such that the upper support slides longitudinally relative to the lower support adjacent the stem and above a fork crown of the bicycle fork assembly, but does not disclose a second spring exerting a second spring force opposite the first spring force on the upper and lower supports when an extension force is exerted on the suspension assembly. Jordan, however, does disclose wherein the suspension assembly includes a lower tubular support (14) and an upper tubular support (16) longitudinally slidable relative to the lower support, the lower and upper supports receiving a first positive biasing means (38) and a second biasing means (40); and that the upper support slides longitudinally relative to the lower support adjacent the stem and above the fork crown; wherein the purpose of the second biasing means is to resist top-out impacts by counteracting the positive biasing means (see [0016]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension of Ueda such that it comprised opposite biasing means of Jordan in order to resist top-out impacts when the suspension is rebounding. 
In re claim 17, Ueda further discloses wherein the lower support is configured to be received within a steerer tube such that an upper end of the lower support is disposed above a top tube (20) of the bicycle.  
In re claim 18, Jordan further discloses wherein the first spring exerts the extension force on a first surface and a second surface, and the second spring exerts the compression force on a third surface and a fourth surface.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611